 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN RANDOLPH WOOD,                            No. 2:17-cv-00983-JAM-CKD-P
12                       Plaintiff,
13           v.                                          ORDER
14    JACK MCCORMICK, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed January 24, 2020, are adopted in full;

 3          2. Defendants’ motion for summary judgment (ECF No. 31) is granted on the basis of

 4   plaintiff’s failure to exhaust his administrative remedies.

 5          3. This case is dismissed without prejudice.

 6          4. The Clerk of Court is directed to close this case.

 7
     DATED: March 24, 2020
 8
                                                   /s/ John A. Mendez____________          _____
 9

10                                                 UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
